COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-18-00182-CV


JENNY WILLIAMS                                                     APPELLANT

                                        V.

MVT PROPERTIES, LLC                                                 APPELLEE
                                    ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-291182-17

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Rule 42.1 Settlement Agreement

Concerning Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we set aside the trial court’s order without regard to the merits and

remand this case to the trial court to render judgment in accordance with the

parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).



      1
      See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).



                                                    PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: August 2, 2018




                                    2